Beasley, Judge.
This court affirmed the grant of defendants’ motion to suppress evidence seized in a search. State v. Stewart, 191 Ga. App. 750 (382 SE2d 677) (1989). Motion for rehearing and certiorari were denied. Our remittitur was sent to the trial court and filed there in October. The United States Supreme Court granted the State’s subsequent application for certiorari and entered a judgment on June 25, 1990, remanding the cause to this court “for further consideration in light of Illinois v. Rodriguez, 497 U. S. _ (110 SC 2793, 111 LE2d 148) (1990).”
During this time no stay was granted by any court. Consequently, this court’s jurisdiction terminated when its judgment was transmitted to, and received by, the trial court. Byrd v. Clark, 170 Ga. 912 (154 SE 881) (1930); Seaboard Air-Line R. v. Jones, 119 Ga. 907 (47 SE 320) (1904); Knox v. State, 113 Ga. 929, 930 (39 SE 330) (1901). The Supreme Court’s order did not revive it. This court can make no further order having the effect of altering or changing the judgment it pronounced. Slappy v. Ga. Power Co., 109 Ga. App. 850, 856 (137 SE2d 537) (1964); Cooper v. Portner Brewing Co., 113 Ga. 1, 2 (38 SE 347) (1901). The State’s failure to procure a stay precludes further judgment by this court. Curry v. Construction &c. Union, 219 Ga. 38 (131 SE2d 559) (1963). The mandate of the United States Supreme Court must be transmitted in certified copy form to the trial court in order that the direction given by the former may be effected in the latter. Id. at 39.

Case remanded.


Carley, C. J., concurs. McMurray, P. J., concurs specially.